Matter of Lanphier (2017 NY Slip Op 05666)





Matter of Lanphier


2017 NY Slip Op 05666


Decided on July 13, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 13, 2017

[*1]In the Matter of DAVID JOSEPH LANPHIER, an Attorney. (Attorney Registration No. 2913614)

Calendar Date: June 26, 2017

Before: McCarthy, J.P., Garry, Lynch, Rose and Mulvey, JJ.


David Joseph Lanphier, Omaha, Nebraska, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
David Joseph Lanphier was admitted to practice by this Court in 1998 and lists a business address in Omaha, Nebraska with the Office of Court Administration. By affidavit sworn to June 8, 2017 and filed June 12, 2017, Lanphier now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Lanphier's application by correspondence dated June 19, 2017.
Upon reading the affidavit of Lanphier, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Lanphier is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Garry, Lynch, Rose and Mulvey, JJ., concur.
ORDERED that David Joseph Lanphier's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that David Joseph Lanphier's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, David Joseph Lanphier is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Lanphier is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, [*2]or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that David Joseph Lanphier shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.